06/28/2019
                   IN THE COURT OF APPEALS OF TENNESSEE
                                AT JACKSON
                                  Assigned on Briefs June 3, 2019

      TOMEKA DOUGLAS v. COVINGTON CROSSING INC. ET AL.

                     Appeal from the Chancery Court for Shelby County
                      No. CH-18-408     Walter L. Evans, Chancellor
                         ___________________________________

                                No. W2018-01513-COA-R3-CV
                            ___________________________________

This appeal arises from the trial court’s entry of a default judgment against defendants
and its denial of defendants’ motion to set aside the judgment. The trial court’s entry of
default, however, was not a final judgment because it did not address the plaintiff’s claim
for damages. Accordingly, we dismiss the appeal for lack of subject matter jurisdiction
.
               Tenn. R. App. P. 3 Appeal as of Right; Appeal Dismissed

ARNOLD B. GOLDIN, J., delivered the opinion of the court, in which D. MICHAEL SWINEY,
C.J., and FRANK G. CLEMENT, JR., P.J., M.S., joined.

Mitchell Wood, Memphis, Tennessee, for the appellants, Covington Crossing, Inc., and
Nash Hassen.

Tomeka Douglas, Memphis, Tennessee, appellee, pro se.1

                                                OPINION

                            BACKGROUND AND PROCEDURAL HISTORY

        Tomeka Douglas (“Plaintiff”) and Covington Crossing, Inc. and Nash Hassen
(together, “Defendants”) entered into a commercial lease on February 10, 2017. On
March 21, 2018, Plaintiff filed a complaint in the Shelby County Chancery Court (the
“trial court”). Plaintiff alleged that she had never been able to use the full square footage
of the leased premises due to leaking water, mold damage, and faulty wiring.
Additionally, Plaintiff alleged that, on or around February 21, 2018, Defendants—
without notice—changed the locks to the back door and, soon after, began showing the
leased premises to prospective tenants.
       1
           Appellee Tomeka Douglas did not file a brief or otherwise participate in this appeal.
        On April 5, 2018, Defendants filed their notice of appearance, requesting that
service of all pleadings be sent to 1555 Madison Ave., Ste. 202, Memphis, Tennessee
38104. The Defendants never filed an answer or any other defense in response to the
Plaintiff’s complaint. On June 29, 2018, Plaintiff filed a motion for default judgment.
The Certificate of Service on that motion, however, indicated that it was served to
Defendants at “1555 Madison Ave., Germantown, TN 38104[.]” Moreover, the cover
letter enclosing Plaintiff’s motion and giving notice of the hearing date was addressed to
“1555 Madison Ave., Ste. 202, Bolivar, Tennessee, 38008[,]” and the envelope enclosing
the cover letter and Plaintiff’s motion was addressed to “1555 Madison Avenue, Suite
202, Memphis, Tennessee 38008[.]”

       On July 13, 2018, the trial court conducted a hearing on Plaintiff’s motion without
the presence of Defendants and, on July 20, 2018, entered an order granting Plaintiff a
default judgment.2 Defendants, however, did not receive notice of Plaintiff’s motion or
the hearing date until July 30, 2018, when the United States Postal Service delivered the
cover letter and the motion to the proper address. After discovering that the hearing on
Plaintiff’s motion had been held and that the trial court had granted Plaintiff a default
judgment, Defendants, on July 30, 2018, filed a motion to set aside the default judgment,
alleging that they did not receive notice of the motion or hearing prior to the hearing or
entry of the order. The trial court denied Defendants’ motion on August 20, 2018.
Defendants appealed.

                                      ISSUE PRESENTED

       Defendants raise one issue for our review on appeal, reproduced as follows:
Whether the trial court properly denied Defendants’ Motion to Set Aside Default
Judgment where the Motion for Default Judgment and notice of hearing contained a
defective address in the certificate of service, in the cover letter, and on the enclosing
envelope, the Order for Default Judgment contained a defective address, and Defendants
never received actual notice of the Motion for Default or notice of the hearing.

                                          DISCUSSION

       Pursuant to the mandates of Rule 13(b) of the Tennessee Rules of Appellate
Procedure, we are required to review the appellate record to determine if this Court has
subject matter jurisdiction to hear this appeal. Upon our review of the record, we have
determined that we do not have jurisdiction because the trial court’s order did not
adjudicate all of the claims set forth in the complaint filed by Plaintiff on March 21,
2018. In her motion for default judgment, Plaintiff specifically requested that the trial
court grant her motion and award her “the relief requested in the complaint and

       2
        The Certificate of Service on this order was for “1515 Madison Avenue, Suite 202, Memphis,
Tennessee, 38104[.]”
                                              -2-
whatsoever other relief the Court deems necessary.” However, in its order granting
Plaintiff a default judgment, pursuant to Tennessee Rule of Civil Procedure 55.01, the
trial court simply ordered the following: “A Default Judgment is granted[.]” “A final
judgment is one that resolves all the issues in the case, ‘leaving nothing else for the trial
court to do.’” In re Estate of Henderson, 121 S.W.3d 643, 645 (Tenn. 2003) (quoting
State ex rel. McAllister v. Goode, 968 S.W.2d 834, 840 (Tenn. Ct. App. 1997)). “[A]ny
order that adjudicates fewer than all the claims or the rights and liabilities of fewer than
all the parties is not enforceable or appealable and is subject to revision at any time
before entry of a final judgment adjudicating all the claims, rights, and liabilities of all
parties.” Tenn. R. App. P. 3(a). Here, the trial court’s order granting Plaintiff a default
judgment adjudicates fewer than all the claims because it does not address Plaintiff’s
request that the trial court award her “the relief requested in the complaint and
whatsoever other relief the Court deems necessary.” See Ramsay v. Custer, 387 S.W.3d
566, 569 (Tenn. Ct. App. 2012) (“The order . . . granting a default judgment was not a
final judgment as the plaintiff’s claim for damages was not addressed by the Trial
Court[.]”). Accordingly, the order appealed in this matter is not a final judgment and,
therefore, must be dismissed for lack of subject matter jurisdiction.

                                       CONCLUSION

      Because the trial court has not yet entered a final judgment, Defendants’ appeal is
dismissed without prejudice.



                                                  _________________________________
                                                  ARNOLD B. GOLDIN, JUDGE




                                            -3-